DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claim 3 has been canceled. 
Claim 1 has been amended; support for the amendment can be found in [0047] and Fig. 6 and 8 of the original specification.
Claims 1, 2 and 4-6 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “when environmental temperature is below zero” in line 18 but should read “when environmental temperature is below zero degrees Celsius” or another unit of temperature.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto et al. (US 2009/0087699), hereinafter Takemoto, in view of Fujita (US-20040106026-A1), Kenji (JP-4945912-B2, machine translation used for rejection below), and Pearson (US-20090076661-A1).

Regarding claim 1, Takemoto discloses a fuel cell system ([0025]) comprising:

a fuel cell (Fig. 1; element 2; [0025]);

a gas-liquid separator ([0028]; [0031]; Fig. 2A; element 20) configured to separate gas and moisture included in anode offgas discharged ([0031]) from the fuel cell ( [0028] and [0031]);

    PNG
    media_image1.png
    628
    854
    media_image1.png
    Greyscale


a gas-liquid discharge valve (Fig. 1; element 15) configured (Fig. 2A) to control discharge of the moisture from the gas-liquid separator (20); and

a controller (“control device 17”; [0029]; Fig. 1; element 17).

	Takemoto does not specifically disclose a coolant or wherein the controller includes an exhaust speed acquisition unit configured to obtain an exhaust speed of the anode off gas discharged from the gas-liquid discharge valve as an exhaust speed A, a threshold speed setting unit configured to set an exhaust speed B, serving as a threshold speed, based on an exhaust speed Al that is the exhaust speed A obtained by the exhaust speed acquisition unit in a warmed- up state in which temperature of the coolant is equal to or higher than predetermined temperature, and 

	a gas-liquid discharge valve normality determination unit configured to compare an exhaust speed A2, which is the exhaust speed A at a time after the exhaust speed B is set by the threshold speed setting unit and when environmental temperature is below zero, with the exhaust speed B so as to 49US 140A5394-AOEnglishSpec-forjfiling perform a normal valve opening determination to determine whether the gas- liquid discharge valve opens normally.

	Fujita discloses “a fuel cell system capable of avoiding problems resulting from a freeze in the fuel cell system,” ([0007]). Specifically, Fujita discloses a coolant ([0031]) configured to adjust temperature of a fuel cell ([0031]); a gas-liquid discharge valve (“discharge valve 26”; [0038]); a control unit ([0033]) wherein a “freeze determination procedure” [0033] comprises

 “pressure sensor 54” ([0038]) configured to obtain an exhaust pressure of the anode off gas discharged from the gas-liquid discharge valve ([0038])

and configured to set an exhaust pressure (“reference value”; [0038]), serving as a threshold pressure ([0038]), based on a reference value ( [0038]), that is the exhaust pressure obtained by the controller in a warmed- up state in which temperature of the coolant (“the controller [may] be adapted to determine the presence of a freeze if the temperature detected by the temperature detecting means is below a reference value”; [0010]; “the temperature detecting means may detect the…coolant temperature”) is equal to or higher than predetermined temperature (“Reference value’ is equivalent to a temperature that is at least higher than the freezing point of water” [0035]), and 

	 configured to compare an exhaust pressure (“the obtained pressure”; [0038]), which is the exhaust pressure at a time after the exhaust pressure ([0038]) is set as a reference value ([0034]) and when environmental temperature is below zero (“is frozen”; [0038]), with the exhaust threshold (“reference value”; [0038]), so as to 49US 140A5394-AOEnglishSpec-forjfilingperform a normal valve opening determination to determine whether the gas- liquid discharge valve opens normally (“freeze determination procedure”; [0033]).
	

Fujita and Takemoto are analogous art from the same field of endeavor, namely the fabrication of fuel cells with discharge valves. Therefore, it would have been obvious to have modified Takemoto by employing the coolant system, pressure sensor and freeze determination procedure disclosed by Fujita in the fuel cell system and gas-liquid discharge valve disclosed by Takemoto. In doing so, one of ordinary skill in the art would reasonably expect to avoid problems resulting from a freeze as recognized by Fujita. 
Regarding the limitation “the threshold speed setting unit sets and updates the exhaust speed B based on the exhaust speed Al each time the fuel cell system is restarted”, it would have been obvious to one of ordinary skill in the art that fuel cell system resets occur resulting in a return to factory settings. One of ordinary skill in the art would further recognize that such events would require a user to set/update the “reference value” ([0038]) of Fujita at each restart in order to avoid problems resulting from a freeze in the fuel cell system as desired by Fujita. Therefore, this limitation is rendered obvious by Fujita’s disclosure. 

Modified Takemoto still fails to disclose exhaust speeds from the pressure sensor. 

Kenji discloses a method for the calculation of a flow rate ([0046]; [0044]) from a discharge valve ([0046]) using a change in pressure ([0046]) obtained from a pressure sensor ([0044]). Kenji discloses that using this method “it is possible to accurately estimate an exhaust amount without requiring an expensive sensor such as a flow rate sensor” ([0047])

Kenji and Takemoto are analogous art from the same field of endeavor, namely the fabrication of fuel cells with discharge valves. Therefore, it would have been obvious to further modify Takemoto by employing the method described by Kenji in order to accurately obtain flow rates (i.e. exhaust speeds) without the use of an expensive flow rate sensor as recognized by Kenji.
As modified, Takemoto still fails to disclose controller units. However, Pearson in the same field of endeavor teaches a controller which includes multiple processing units linked to converter ports 160 for processing parameters including temperature and pressure, inter alia. (Pearson in [0072], [0057-0059])  The skilled artisan would find obvious to modify the controller of modified Takemoto with controller units.  The motivation for such a modification is to provide the system with a modular, customizable architecture, inter alia. ([0071])

Modified Takemoto thus discloses a controller with controller units configured to obtain an exhaust speed from the gas liquid discharge valve, set a threshold speed (based on the reference value disclosed by Fujita) that is obtained by pressure sensor in a warmed upstate in which the temperature of the coolant is equal to or higher than a predetermined temperature, and compare the exhaust speed and threshold speed when freezing conditions are met (as disclosed by Fujita) to determine whether the gas-liquid discharge valve opens normally.

Regarding claim 2, modified Takemoto discloses all claim limitations of the present invention as set forth above. Modified Takemoto does not explicitly disclose wherein the exhaust speed acquisition unit obtains the exhaust speed Al multiple times in the warmed-up state, and wherein the threshold speed setting unit sets a highest value of the multiple exhaust speeds Al obtained by the exhaust speed acquisition unit as the exhaust speed B.

However, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of 4 ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding the instant claim, Fujita discloses a threshold speed (i.e. threshold pressure as explained above) used as a reference to determine if an obtained pressure during operation of the discharge valve is abnormal (i.e. indicative of freezing). As such, the threshold speed must be as accurate as possible. To rely on a single reference value would be risking a significant degree of uncertainty. Such uncertainty could be allayed by obtaining multiple reference points, and choosing the most accurate among them as the reference value. Therefore, it would have been obvious to one of ordinary skill in the art to have obtained multiple reference exhaust speeds and set the highest as the threshold speed. 

Regarding claim 4, modified Takemoto discloses all claim limitations of the present invention as set forth above. Modified Takemoto does not explicitly disclose wherein the controller is configured to execute correction processing before the normal valve opening determination, the correction processing correcting at least one of the exhaust speed A2 and the exhaust speed B so as to match first gas density that is gas density of the anode off gas corresponding to the exhaust speed A2 and second gas density that is gas density of the anode off gas corresponding to the exhaust speed B.

However, the Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

It is within the technical grasp of one of ordinary skill in the art to recognize that the density of a gas is dependent on pressure and temperature, and further that the flow rate of a gas is influenced by the density. To obtain an accurate comparison between the flow rates of modified Takemoto, these variations should be accounted for. Therefore, recognizing the effect of density on gas flow rates, one of ordinary skill in the art would find it obvious to take into account the gas densities associated with the pressures and subsequent calculations of the flow rates in modified Takemoto and would have found it obvious to try to improve the accuracy of the calculated flow rates by correcting the exhaust speeds to match the density of the anode off-gas corresponding to the exhaust speeds calculated.

Regarding claim 5, modified Takemoto discloses all claim limitations of the present invention as set forth above. Modified Takemoto (i.e. Fujita) further discloses a 50US140A5394-AOEnglishSpec_for_filing pressure sensor (“a pressure Sensor 54”; [0031]) configured to measure gas pressure in a fuel gas supply path ([0031]) through which fuel gas (“hydrogen”; [0027]) is supplied ([0029]) to the fuel cell (Fig. 1; element 10), 

And wherein an amount of change ([0039]) in the gas pressure ([0039]) is measured by the pressure sensor ([0039]).

Further modified Takemoto (i.e. Pearson, Kenji and Fujita) discloses wherein the exhaust speed acquisition unit (Pearson) calculates the exhaust speed A (Kenji) using an amount of change in the gas pressure (Kenji and Fujita) measured by the pressure sensor (Fujita).



    PNG
    media_image1.png
    628
    854
    media_image1.png
    Greyscale
Regarding claim 6, modified Takemoto discloses all claim limitations of the present invention as set forth above. Modified Takemoto further discloses a fuel gas circulation flow path (Fig. 1; element 11) connected to the fuel gas supply path (Fig. 1; from element 8 to 2) and configured to supply the fuel cell (2) with the anode off gas ([0026]) that has come out of the gas-liquid separator (20), wherein the exhaust speed A (Kenji) is calculated based on the amount of change in the gas pressure (Fujita [0039]) measured by the pressure sensor (Fujita 54), and wherein an injector (Fig. 1; element 9) disposed in the fuel gas supply path (Fig. 1; from element 8 to 2) and configured to supply the fuel gas (Fig. 1; element 8),


However, Takemoto does not disclose a fuel gas circulation pump disposed in the fuel gas circulation flow path and configured to supply the anode off gas to the fuel cell, wherein the threshold speed setting unit calculates the exhaust speed A based on the amount of change in the gas pressure measured by the pressure sensor while the gas-liquid discharge valve is open, the number of revolutions of the fuel gas circulation pump is constant, and supply of the fuel gas by the injector to the fuel gas supply path is stopped.


    PNG
    media_image2.png
    576
    720
    media_image2.png
    Greyscale
Fujita discloses an injector (Fig. 1; element 28) disposed in a fuel gas supply path (Fig. 1; element 28-32) and configured to supply the fuel gas ([0028]), and a fuel gas circulation pump (Fig. 1; element 45) disposed in a fuel gas circulation flow path (Fig. 1; element 33) and configured to supply the anode off gas ([0028]) to the fuel cell (Fig. 1; element 10), 


Fujita further discloses wherein the amount of change in the gas pressure ([0039]) is measured by the pressure sensor (54) while the gas-liquid discharge valve (26) is open ([0038]), 

and supply of the fuel gas by the injector to the fuel gas supply path is stopped ([0029]).

Regarding the claim limitation “the number of revolutions of the fuel gas circulation pump is constant”, Fujita discloses that the pump is only started in later steps of the freeze detection process (Fig. 3; [0044]), indicating that during the calculation of the change in gas pressure ([0039]), the pump is not rotating. Thus, Fujita’s disclosure satisfies the limitation “the number of revolutions of the fuel gas circulation pump is constant” as the number of revolutions is zero.

Fujita further discloses, regarding the use of a pump that “since hydrogen is consumed during power generation of the fuel cell Stack 10, the pressure of anode-off gas is usually relatively low. Therefore, the fuel cell system includes a hydrogen pump 45” ([0028]). Finally, Fujita discloses “a fuel cell system capable of avoiding problems resulting from a freeze in the fuel cell system,” ([0007]).

Fujita and Takemoto are analogous art from the same field of endeavor, namely the fabrication of fuel cells with discharge valves. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Takemoto by employing the fuel gas pump of Fujita and the methods steps of obtaining an exhaust change in pressure as disclosed by Fujita in order to offset the low pressure of anode offgas due to hydrogen consumption during the fuel cell reaction and successfully avoid problems resulting from a freeze as recognized by Fujita.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 

Applicant argues that the disclosed prior art fails to disclose the limitation “the threshold speed setting unit sets and updates the exhaust speed B based on the exhaust speed Al each time the fuel cell system is restarted”. However, it would have been obvious to one of ordinary skill in the art that fuel cell system resets occur resulting in a return to factory settings. One of ordinary skill in the art would further recognize that such events would require a user to set/update the “reference value” ([0038]) of Fujita at each restart in order to avoid problems resulting from a freeze in the fuel cell system as desired by Fujita. Therefore, this limitation is rendered obvious by Fujita’s disclosure. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “the special effect of suppressing the decrease in the determination accuracy of whether the gas-liquid discharge valve opens normally when an individual difference or aging of the gas-liquid discharge valve occurs”-pg. 4) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727